
	
		II
		111th CONGRESS
		2d Session
		S. 2994
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 4, 2010
			Mrs. Boxer (for herself
			 and Mr. Webb) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to impose an excise tax on excessive 2009 bonuses received from certain major
		  recipients of Federal emergency economic assistance, to limit the deduction
		  allowable for such bonuses, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Taxpayer Fairness
			 Act.
		2.FindingsCongress finds the following:
			(1)During the years 2008 and 2009, the
			 Nation's largest financial firms received extraordinary and unprecedented
			 assistance from the public.
			(2)Such assistance was critical to the success
			 and in many cases the survival of these firms during the year 2009.
			(3)High earners at such firms should
			 contribute a portion of any excessive bonuses obtained for the year 2009 to
			 help the Nation reduce the public debt and recover from the recession.
			3.Excise taxes on excessive 2009 bonuses
			 received from major recipients of Federal emergency economic
			 assistance
			(a)Imposition of taxChapter 46 of the Internal Revenue Code of
			 1986 is amended by adding at the end the following new section:
				
					4999A.Excessive 2009 bonuses received from major
				recipients of Federal emergency economic assistance
						(a)Imposition of taxThere is hereby imposed on any person who
				receives a covered excessive 2009 bonus a tax equal to 50 percent of the amount
				of such bonus.
						(b)DefinitionFor purposes of this section, the term
				covered excessive 2009 bonus has the meaning given such term by
				section 280I(b).
						(c)Administrative provisions and special
				rules
							(1)Withholding
								(A)In generalIn the case of any covered excessive 2009
				bonus which is treated as wages for purposes of section 3402, the amount
				otherwise required to be deducted and withheld under such section shall be
				increased by the amount of the tax imposed by this section on such
				bonus.
								(B)Bonuses paid before enactmentIn the case of any covered excessive 2009
				bonus to which subparagraph (A) applies which is paid before the date of the
				enactment of this section, no penalty, addition to tax, or interest shall be
				imposed with respect to any failure to deduct and withhold the tax imposed by
				this section on such bonus.
								(2)Treatment of taxFor purposes of subtitle F, any tax imposed
				by this section shall be treated as a tax imposed by subtitle A.
							(3)Notice requirementsThe Secretary shall require each major
				Federal emergency economic assistance recipient (as defined in section
				280I(d)(1)) to notify, as soon as practicable after the date of the enactment
				of this section and at such other times as the Secretary determines
				appropriate, the Secretary and each covered employee (as defined in section
				280I(e)) of the amount of covered excessive 2009 bonuses to which this section
				applies and the amount of tax deducted and withheld on such bonuses.
							(4)Secretarial authorityThe Secretary may prescribe such
				regulations, rules, and guidance of general applicability as may be necessary
				to carry out the provisions of this section, including—
								(A)to prescribe the due date and manner of
				payment of the tax imposed by this section with respect to any covered
				excessive 2009 bonus paid before the date of the enactment of this section,
				and
								(B)to prevent—
									(i)the recharacterization of a bonus payment
				as a payment which is not a bonus payment in order to avoid the purposes of
				this section,
									(ii)the treatment as other than an additional
				2009 bonus payment of any payment of increased wages or other payments to a
				covered employee who receives a bonus payment subject to this section in order
				to reimburse such covered employee for the tax imposed by this section with
				regard to such bonus, or
									(iii)the avoidance of the purposes of this
				section through the use of partnerships or other pass-thru
				entities.
									.
			(b)Clerical amendments
				(1)The heading and table of sections for
			 chapter 46 of the Internal Revenue Code of 1986 are amended to read as
			 follows:
					
						
							Chapter 46—Taxes on certain
				excessive remuneration
							Sec. 4999. Golden parachute
				payments.
							Sec. 4999A. Excessive 2009
				bonuses received from major recipients of Federal emergency economic
				assistance.
						
						.
				(2)The item relating to chapter 46 in the
			 table of chapters for subtitle D of such Code is amended to read as
			 follows:
					
						
							Chapter 46. Taxes on certain
				excessive
				remuneration.
						
						.
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to payments of covered excessive 2009 bonuses after
			 December 31, 2008, in taxable years ending after such date.
			4.Limitation on deduction of amounts paid as
			 excessive 2009 bonuses by major recipients of Federal emergency economic
			 assistance
			(a)In generalPart IX of subchapter B of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 section:
				
					280I.Excessive 2009 bonuses paid by major
				recipients of Federal emergency economic assistance
						(a)General ruleThe deduction allowed under this chapter
				with respect to the amount of any covered excessive 2009 bonus shall not exceed
				50 percent of the amount of such bonus.
						(b)Covered excessive 2009 bonusFor purposes of this section, the term
				covered excessive 2009 bonus means any 2009 bonus payment paid
				during any calendar year to a covered employee by any major Federal emergency
				economic assistance recipient, to the extent that the aggregate of such 2009
				bonus payments (without regard to the date on which such payments are paid)
				with respect to such employee exceeds the dollar amount of the compensation
				received by the President under section 102 of title 3, United States Code, for
				calendar year 2009.
						(c)2009 bonus payment
							(1)In generalThe term 2009 bonus payment
				means any payment which—
								(A)is a payment for services rendered,
								(B)is in addition to any amount payable to a
				covered employee for services performed by such covered employee at a regular
				hourly, daily, weekly, monthly, or similar periodic rate,
								(C)in the case of a retention bonus, is paid
				for continued service during calendar year 2009 or 2010, and
								(D)in the case of a payment not described in
				subparagraph (C), is attributable to services performed by a covered employee
				during calendar year 2009 (without regard to the year in which such payment is
				paid).
								Such term does not include payments
				to an employee as commissions, contributions to any qualified retirement plan
				(as defined in section 4974(c)), welfare and fringe benefits, overtime pay, or
				expense reimbursements. In the case of a payment which is attributable to
				services performed during multiple calendar years, such payment shall be
				treated as a 2009 bonus payment to the extent it is attributable to services
				performed during calendar year 2009.(2)Deferred deduction bonus payments
								(A)In generalThe term 2009 bonus payment
				includes payments attributable to services performed in 2009 which are paid in
				the form of remuneration (within the meaning of section 162(m)(4)(E)) for which
				the deduction under this chapter (determined without regard to this section)
				for such payment is allowable in a subsequent taxable year.
								(B)Timing of deferred deduction bonus
				paymentsFor purposes of this
				section and section 4999A, the amount of any payment described in subparagraph
				(A) (as determined in the year in which the deduction under this chapter,
				determined without regard to this section, for such payment would be allowable)
				shall be treated as having been made in the calendar year in which any interest
				in such amount is granted to a covered employee (without regard to the date on
				which any portion of such interest vests).
								(3)Retention bonusThe term retention bonus means
				any bonus payment (without regard to the date such payment is paid) to a
				covered employee which—
								(A)is contingent on the completion of a period
				of service with a major Federal emergency economic assistance recipient, the
				completion of a specific project or other activity for the major Federal
				emergency economic assistance recipient, or such other circumstances as the
				Secretary may prescribe, and
								(B)is not based on the performance of the
				covered employee (other than a requirement that the employee not be separated
				from employment for cause).
								A bonus payment shall not be treated
				as based on performance for purposes of subparagraph (B) solely because the
				amount of the payment is determined by reference to a previous bonus payment
				which was based on performance.(d)Major Federal emergency economic assistance
				recipientFor purposes of
				this section—
							(1)In generalThe term major Federal emergency
				economic assistance recipient means—
								(A)any financial institution (within the
				meaning of section 3 of the Emergency Economic Stabilization Act of 2008) if at
				any time after December 31, 2007, the Federal Government acquires—
									(i)an equity interest in such person pursuant
				to a program authorized by the Emergency Economic Stabilization Act of 2008 or
				the third undesignated paragraph of section 13 of the Federal Reserve Act (12
				U.S.C. 343), or
									(ii)any warrant (or other right) to acquire any
				equity interest with respect to such person pursuant to any such
				program,
									but only if the total value of the
				equity interest described in clauses (i) and (ii) in such person is not less
				than $5,000,000,000,(B)the Federal National Mortgage Association
				and the Federal Home Loan Mortgage Corporation, and
								(C)any person which is a member of the same
				affiliated group (as defined in section 1504, determined without regard to
				subsection (b) thereof) as a person described in subparagraph (A) or
				(B).
								(2)Treatment of controlled
				groupsAll persons treated as
				a single employer under subsection (a) or (b) of section 52 or subsection (m)
				or (o) of section 414 shall be treated as a single employer with respect to any
				covered employee.
							(e)Covered employeeFor purposes of this section, the term
				covered employee means, with respect to any major Federal
				emergency economic assistance recipient—
							(1)any employee of such recipient, and
							(2)any director of such recipient who is not
				an employee.
							In the case of any major Federal
				emergency economic assistance recipient which is a partnership or other
				unincorporated trade or business, the term employee shall include
				employees of such recipient within the meaning of section 401(c)(1).(f)RegulationsThe Secretary may prescribe such
				regulations, rules, and guidance of general applicability as may be necessary
				to carry out the provisions of this section, including—
							(1)to prescribe the due date and manner of
				reporting and payment of any increase in the tax imposed by this chapter due to
				the application of this section to any covered excessive 2009 bonus paid before
				the date of the enactment of this section, and
							(2)to prevent—
								(A)the recharacterization of a bonus payment
				as a payment which is not a bonus payment in order to avoid the purposes of
				this section, or
								(B)the avoidance of the purposes of this
				section through the use of partnerships or other pass-thru
				entities.
								.
			(b)Clerical amendmentThe table of sections for part IX of
			 subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 adding at the end the following new item:
				
					
						Sec. 280I. Excessive 2009
				bonuses paid by major recipients of Federal emergency economic
				assistance.
					
					.
			(c)Conforming amendments
				(1)Subparagraph (F) of section 162(m)(4) of
			 the Internal Revenue Code of 1986 is amended—
					(A)by inserting and excessive 2009
			 bonuses after payments in the
			 heading,
					(B)by striking the amount and
			 inserting the total amounts, and
					(C)by inserting or 280I before
			 the period.
					(2)Subparagraph (A) of section 3121(v)(2) of
			 such Code is amended by inserting , to any covered excessive 2009 bonus
			 (as defined in section 280I(b)), after section
			 280G(b)).
				(d)Effective
			 dateThe amendments made by
			 this section shall apply to payments of covered excessive 2009 bonuses after
			 December 31, 2008, in taxable years ending after such date.
			
